Per Curiam:
The order should be modified by striking therefrom all after the word “ Referee ” down to the words “ and it is .further ordered,” and by inserting in lieu thereof the words “to take proof of what expenses the defendants have been put to in defending the action, and to report the same to the court" with his opinion as to which should be allowed to said defendants and charged against the income,, and which should be charged against the corpus of the estate.” As so modified the order is *927affirmed, with ten dollars costs and disbursements to the appellants. Present — Ingraham, P. J., McLaughlin, Laughlin, Clarke and Miller, JJ. Order modified as directed in opinion, and as modified affirmed, with ten dollars costs and disbursements to the appellant. Order to be settled on notice.